      Case 3:18-cr-00822-GPC Document 40 Filed 12/17/20 PageID.122 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18-CR-0822-GPC
12                                       Plaintiff,
                                                          ORDER GRANTING FOURTH
13   v.                                                   JOINT MOTION FOR
                                                          CONTINUANCE
14   DANIEL DYE,
15                                    Defendant.
16
17         IT IS HEREBY ORDERED that, good cause having been shown, the Joint
18   Motion for Continuance is GRANTED and the date for sentencing in the above-
19   referenced case, currently set for January 8, 2021, at 8:30 a.m., is continued until
20   February 4, 2022, at 8:30 a.m. Defendant is ORDERED to file an acknowledgement of
21   the new date no later than January 1, 2021.
22         IT IS SO ORDERED.
23
24   Dated: December 17, 2020
25
26
27
                                                      1
28                                                                                   18-CR-0822-GPC
